UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CHRISTOPHER SANDERS,                )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )               Civil Action No. 06-1411 (PLF)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
      Defendants.                   )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               On February 21, 2017, the Court reinstated plaintiff Christopher Sanders’s

procedural due process claim (“Count 2”) in the case, after Sanders exhausted his administrative

remedies before the Office of Employee Appeals. See Order (Feb. 21, 2017) at 1-2 [Dkt. 141]. 1

This determination also resurrected a portion of Sanders’s motion for summary judgment, which

the Court previously had denied as moot for failure to exhaust administrative remedies. See

Sanders v. District of Columbia, 85 F. Supp. 3d 523, 539 (D.D.C. 2015); see also Plaintiff’s

Notice of Motion for Summary Judgment on Count II of the Complaint at 1 [Dkt. 96].

Defendants have asked that their motion for summary judgment on Count 2 also be reinstated.

See Defendants’ (1) Renewed Motion for Summary Judgment on Count II and (2) Supplemental



       1
                 In his complaint, Sanders alleged both a substantive and procedural due process
claim in Count 2. The Court previously dismissed Sanders’s substantive due process claim
because Sanders failed to show that he had a clearly established fundamental right in his
eligibility to be rehired by the DC Metropolitan Police Department. See Sanders v. District of
Columbia, 522 F. Supp. 2d 83, 91-92 (D.D.C. 2007). By opinion and order on April 7, 2015, the
Court granted in part and denied in part defendants’ summary judgment motion with respect to
the First Amendment Claim in Count 1. See Sanders v. District of Columbia, 85 F. Supp. 3d at
532-37.
Authority in Opposition to Plaintiffs’ Motion for Summary Judgment at 2 [Dkt. 148]. The Court

will grant their request.

                On July 13, 2017, the Court will hear oral argument regarding plaintiff’s and

defendants’ cross-motions for summary judgment on the procedural due process claim in Count

2. In the Court’s view, each party’s original motion for summary judgment has been revived

with regard to the procedural due process claim in Count 2. Because defendants’ original motion

for summary judgment [Dkt. 96] dealt largely with whether Sanders had failed to exhaust his

administrative remedies with regard to Count 2, the Court will consider defendants’ most recent

filing [Dkt. 148] as a supplemental memorandum to its motion for summary judgment [Dkt. 95]

and as supplemental authority in opposition to plaintiff’s motion for summary judgment.

                Accordingly it is hereby

                ORDERED that defendants’ motion for summary judgment [Dkt. 95] is reinstated

with respect to Count 2.

                               SO ORDERED.




                                                             ____/s/____________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge
DATE: June 14, 2017




                                                 2